UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4852


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

TROY WARREN,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:06-cr-00450-FDW-1)


Submitted:    July 28, 2009                 Decided:   August 10, 2009


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Claire J. Rauscher, Executive Director, Ross H. Richardson,
Elizabeth Blackwood, FEDERAL DEFENDERS OF WESTERN NORTHERN
CAROLINA, INC., Charlotte, North Carolina, for Appellant. Amy
Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Troy    Warren      pled    guilty       to    three    counts       of    bank

robbery,     in     violation       of     18    U.S.C.       § 2113(a)    (2006).           The

probation office prepared a presentence investigation report in

which Warren was determined to be a career offender with an

advisory guidelines range of 151 to 188 months’ imprisonment.

At the conclusion of Warren’s sentencing hearing, the district

court sentenced Warren to 180 months’ imprisonment each count,

to    be   served      concurrently.            Warren    timely      noted    his    appeal.

Counsel has filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967).            Warren has also filed two pro se supplemental

briefs.

                In his counseled Anders brief, Warren suggests that

his    sentence        is   procedurally        and   substantively           unreasonable.

This court reviews a sentence imposed by a district court under

a    deferential       abuse   of    discretion       standard.           Gall   v.       United

States, 552 U.S. 38, ___, 128 S. Ct. 586, 597 (2007); United

States     v.    Evans,      526    F.3d    155,      161      (4th    Cir.    2008).        In

reviewing a sentence, the appellate court must first ensure that

the    district        court     committed       no   procedural        error,       such    as

failing to calculate or improperly calculating the Guidelines

range, treating the Guidelines as mandatory, failing to consider

the § 3553(a) factors, selecting a sentence based on clearly

erroneous facts, or failing to adequately explain the chosen

                                                2
sentence - including an explanation for any deviation from the

Guidelines range.            Gall, 128 S. Ct. at 597.                   If there are no

procedural     errors,           the    appellate       court    then    considers      the

substantive reasonableness of the sentence.                       Id.        A substantive

reasonableness review entails taking into account the totality

of the circumstances.                  United States v. Pauley, 511 F.3d 468,

473 (4th Cir. 2007).              Further, this court may presume a sentence

within the guidelines range to be reasonable.                          Id.     Even if the

reviewing court would have reached a different result, this fact

alone is insufficient to justify reversal of the district court.

Id. at 474.

              “When rendering a sentence, the district court must

make an individualized assessment based on the facts presented.”

United   States       v.    Carter,       564    F.3d   325,    328    (4th    Cir.   2009)

(quoting      Gall,        128    S.     Ct.     at     597)    (internal       quotations

omitted)).        Accordingly,           a     sentencing      court    must    apply   the

relevant § 3553(a) factors to the particular facts presented and

must “state in open court” the particular reasons that support

its chosen sentence.              Id.     Stating in open court the particular

reasons for a chosen sentence requires the district court to set

forth enough to satisfy this court that the district court has a

reasoned basis for its decision and has considered the parties’

arguments.      Id.        Carter, though, does not require a sentencing

court    to    “robotically             tick     through”       otherwise       irrelevant

                                                3
subsections of § 3553(a).            See United States v. Johnson, 445

F.3d 339, 345 (4th Cir. 2006).

            According to Warren, the district court, in imposing

his sentence, failed to properly consider the first 18 U.S.C.

§ 3553(a)    (2006)    factor   by    failing       to   consider    that    he,    in

effect,    turned    himself    in   to   authorities       and    by    failing    to

consider that he confessed to two additional robberies for which

he was not yet a suspect.              We have reviewed the record and

conclude that Warren’s argument is wholly without merit.                           The

district    court    provided   a    thorough,      detailed      explanation      for

Warren’s sentence that specifically addressed Warren’s principal

sentencing argument regarding his addiction to crack cocaine.

The district court also properly calculated Warren’s advisory

guidelines range, heard the arguments of counsel, and listened

to Warren’s allocution prior to imposing sentence.                      Accordingly,

the district court did not commit procedural error in sentencing

Warren.      Also, the record fails to rebut the presumption of

reasonableness we apply on appeal to Warren’s within-guidelines

sentence.     See Rita v. United States, 551 U.S. 338, ___, 127 S.

Ct. 2456, 2459 (2007); Pauley, 511 F.3d at 473.

             Warren has also filed two pro se supplemental briefs

in which he raises three arguments.                 First, Warren argues that

he   was    improperly   classified       as    a    career    offender     because

attempted    armed    robbery   under     New   York     law   encompasses      both

                                          4
violent     and   non-violent     conduct.       Warren’s      claim    is   without

merit.       See N.Y. Penal Law §§ 110.00 & 160.15.                    Warren also

claims that, because he was convicted of attempted armed robbery

- as opposed to armed robbery - his offense was improperly used

to   apply    the    career    offender       enhancement.       This     argument,

however, ignores that a “crime of violence” within the meaning

of   U.S.     Sentencing       Guidelines       Manual   (“USSG”)        § 4B1.1(a)

includes an attempt to commit a crime of violence.                     USSG § 4B1.2

comment n.1.        Finally, Warren argues that his trial counsel was

ineffective.        Claims of ineffective assistance of counsel are

not cognizable on direct appeal unless the record conclusively

establishes       trial    counsel’s     ineffective     assistance.         United

States v. Baldovinos, 434 F.3d 233, 239 (4th Cir. 2006).                         The

record here does not conclusively establish that trial counsel

provided ineffective assistance.

             In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We   therefore      affirm    Warren’s    conviction     and   sentence.       This

court requires that counsel inform Warren, in writing, of the

right to petition the Supreme Court of the United States for

further review.           If Warren requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from



                                          5
representation.    Counsel’s motion must state that a copy thereof

was served on Warren.

            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    6